 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEILA DASHNAW et al.,                            Case No.: 17cv159-L(JLB)
12                                    Plaintiff,
                                                       CLASS ACTION
13   v.
                                                       ORDER GRANTING
14   NEW BALANCE ATHLETICS, INC.,
                                                       PLAINTIFF'S SECOND
15                                  Defendant.         RENEWED MOTION FOR
                                                       PRELIMINARY APPROVAL OF
16
                                                       SETTLEMENT
17
18         In this putative class action Plaintiffs allege consumer fraud relating to "made
19   in USA" representations on certain New Balance athletic shoes in violation of
20   California False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.
21   (including violation of § 17533.7 relating to the sale of goods produced abroad);
22   Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; California Unfair
23   Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.; breach of express
24   warranty; negligent misrepresentation; and unjust enrichment. Plaintiffs seek
25   injunctive and declaratory relief, restitution or disgorgement of profits or unjust
26   enrichment, and damages, including punitive damages. Defendant New Balance
27   Athletics, Inc. ("New Balance") removed this action from State court. This Court
28

                                                   1
 1   has subject matter jurisdiction under the Class Action Fairness Act, 28 U.S.C. §
 2   1332(d).
 3         After an investigation, formal discovery, extensive motion briefing, including
 4   a motion for class certification and Daubert challenges to Plaintiffs' experts, the
 5   parties reached settlement in private mediation. Plaintiffs filed a motion for
 6   preliminary class action settlement approval. (Docs. no. 99, 103.) The motion was
 7   denied because Plaintiffs did not meet the requirements of Federal Rule of Civil
 8   Procedure 23. (Docs. no. 101, 105.) Pending before the Court is Plaintiffs' second
 9   amended motion seeking preliminary approval of the Amended Settlement
10   Agreement signed December 7, 2018, which together with attached exhibits, sets
11   forth the terms and conditions of the class settlement as currently proposed. (Doc.
12   no. 106-1 ("Motion") and doc. no. 106-3 ("Settlement"), respectively.) Plaintiffs
13   also seek class action certification for settlement purposes and approval of the
14   proposed notice of class action settlement. Defendant does not oppose.
15         Having read and considered the Motion, including supporting declarations,
16   exhibits and the Settlement, the Court finds and orders as follows:
17         1.     The Court certifies for settlement purposes a Class comprised of:
18         All persons who purchased any and all “Made in USA” Shoes from
           New Balance and/or its Authorized Retailers in California from
19
           December 27, 2012 up to and including January __, 2019 (“Class
20         Period”). “'Made in USA' Shoes” means the New Balance’s “Made in
           USA” labeled shoes purchased as new by Class Members during the
21
           Class Period, in California listed below:
22
23                              ELIGIBLE NEW BALANCE SHOE MODELS

24                                 601                   ML996
                                  M1140                  ML997
25                                M1290                  MR1105
                                  M1300                  MR993
26
                                  M1400                  MW812
27                                M1540                   PM15
                                  M1700                   PM16
28                                M2040                  US574

                                                2
 1                              ELIGIBLE NEW BALANCE SHOE MODELS

 2                                M3040                   US576
                                   M498                   US990
 3                                 M574                   US993
                                   M585                   US998
 4
                                   M587                   W1140
 5                                 M770                   W1290
                                   M990                   W1400
 6                                 M991                   W1540
                                   M995                   W3040
 7
                                   M996                    W498
 8                                 M997                    W587
                                  M9975                    W990
 9                                 M998                    W998
                                  MK706                   WK706
10
                                  ML1300                  WR993
11                                ML1978                  WW812

12
           Excluded from the Class are: (a) New Balance’s board members and
13         employees, including its attorneys; (b) any persons who purchased the
           “Made in USA” Shoes for the purposes of resale (c) distributors or re-
14
           sellers of “Made in USA” Shoes; (d) the judge and magistrate judge
15         and their immediate families presiding over this action; (e)
           governmental entities; and (f) persons or entities who or which exclude
16
           themselves from the Class as provided in the notice.
17
18         2.     This action meets the class certification requirements of Federal Rule
19   of Civil Procedure 23(a) and (b)(3). Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
20   620 (1997); see also id. at 620-27. The Class is sufficiently numerous. The parties
21   estimate that at least several hundred thousand of individuals fit the definition of the
22   Class. As alleged in the operative first amended complaint, all of Plaintiffs' claims
23   are premised on the contention that the label on "Made in USA" Shoes misled the
24   consumers to believe that the shoes were American-made, when a significant part of
25   the materials and labor were derived from abroad. Furthermore, Plaintiffs claim that
26   as a result of this allegedly false advertising, Defendant was able to overcharge
27   California consumers for the shoes and induce purchases that otherwise would not
28   have been made. At least with respect to the statutory consumer protection claims,

                                                3
 1   Plaintiffs are not required to prove individual reliance, so long as the alleged
 2   misrepresentation would mislead a reasonable consumer. See Williams v. Gerber
 3   Prods Co., 553 F.3d 934, 938 (9th Cir. 2008) (am. Dec. 22, 2008); see also
 4   Chapman v. Skype, Inc., 220 Cal. App. 4th 217, 230 (2013). In this regard, "it is
 5   necessary only to show that members of the public are likely to be deceived." In re
 6   Tobacco II Cases, 46 Cal.4th 298, 312 (2009) (internal quotation marks, brackets,
 7   ellipsis and citation omitted). Accordingly, the legal and factual issues are
 8   sufficiently uniform to meet the commonality and predominance requirements.
 9   Based on the allegations regarding products purchased, Plaintiffs' claims are typical
10   of the Class. Plaintiffs and their counsel have demonstrated they can adequately
11   represent the absent Class members. Finally, the Court finds that maintenance of
12   this action as a class action is superior to individual litigation.
13         3.     Plaintiffs Sheila Dashnaw, William Meier, and Sheryl Jones are
14   appointed as representatives for the conditionally certified Class. Jason H. Kim of
15   Scheneider Wallace Cottrell Konecky Wotkyns LLP and Aubry Wand of The Wand
16   Law Firm, P.C., are appointed as counsel for the conditionally certified settlement
17   Class ("Class Counsel") pursuant to Federal Rule of Civil Procedure 23(g).
18         4.     Class Counsel is conditionally authorized to act on behalf of the Class
19   members with respect to the acts or consents under the Settlement. Any member of
20   the Class may enter an appearance through counsel of his or her own choosing and
21   at his or her own expense. Any member of the Class who does not enter an
22   appearance through counsel or appear on his or her own behalf will be represented
23   by Class Counsel.
24         5.     The Settlement provides for injunctive and monetary relief. The
25   injunctive relief requires Defendant to more accurately disclose the domestic content
26   of its shoes. The monetary relief portion of the Settlement provides for a fund of
27
28

                                                  4
 1   approximately $535,000 for payment of claims.1 Each Class member can recover a
 2   maximum of $10 per qualifying pair of shoes, up to $50 for 5 or more pairs or $100
 3   per household. In the event funds remain after all valid claims are paid, or any
 4   claim payment checks remain uncashed, the remainder will be distributed in equal
 5   parts to the Public Justice Foundation and Consumer Federation of California as cy
 6   pres recipients. On the other hand, if valid claims exceed the fund, the claim
 7   payments will be reduced pro rata. The $10 per pair of shoes represents Plaintiffs'
 8   maximum recovery based on their experts' opinion, if they prevail on their theory
 9   that Defendant charged a $10 premium based on the allegedly inaccurate "Made in
10   USA" representation. In addition to disputing liability altogether, Defendant
11   countered with its own expert opinions to dispute the $10 premium. In order to
12   receive $10 per pair of shoes, approximately 5% of the Class members would have
13   to submit valid claims. A more common, albeit "very low," claim rate is between 10
14   and 15%. See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1131 (9th Cir. 2017).
15   If 10 to 15% of Class members submit valid claims, they will recover between $3.62
16   and $5.43 per pair. When balanced against the cost and uncertainty associated with
17   further litigation, the Court finds that the terms of the Settlement are within the
18   range of possible approval as fair, reasonable and adequate under Federal Rule of
19   Civil Procedure 23(e), and that there is a sufficient basis for notifying the Class of
20   the Settlement. Accordingly, the Court grants preliminary approval of the
21   Settlement.
22         6.      The parties shall cooperate and comply with all of their respective
23   obligations under the Settlement to the extent they must be performed pending final
24   settlement approval.
25
26
     1
            Defendant will pay $750,000 from which an estimated $200,000 is to be paid
27
     to the Settlement Administrator, and $15,000 for enhancement payments to
28   Plaintiffs, subject to Court approval. In addition to the $750,000, Defendant will
     pay up to $650,000 to Class Counsel for fees and costs, subject to Court approval.
                                                5
 1         7.     Heffler Claims Group is appointed as Settlement Administrator. The
 2   Settlement Administrator shall comply with its duties as set forth in the Settlement
 3   and this Order.
 4         8.     The Court approves the long form and the summary notice attached to
 5   the Settlement as Exhibits 2 and 7, respectively (doc. no. 106-3 at 47-68 and 99-
 6   1022 (collectively "Notice")) with the changes indicated in Exhibits A and B to this
 7   Order, which are incorporated herein by reference. Deletions are indicated by
 8   strikethroughs, and additions are indicated in bold italicized font. Please note that
 9   Paragraphs 11 and 12 of the long form notice have been reversed. The parties must
10   review the table of contents and all date and page references in the Notice to assure
11   accuracy after revisions.
12         9.     Plaintiffs propose to disseminate the long form notice by direct email to
13   the Class members whose addresses are known, issuing a press release to a
14   California wire service, publishing the summary notice in the Los Angeles Times in
15   print and online, advertising the Settlement online on the websites most likely to be
16   frequented by the Class, including Facebook and Instagram, establishing a
17   settlement website where the Class members can access the long form notice, and
18   establishing a 24-hour toll free interactive voice response telephone line. (See Decl.
19   of Jeanne C. Finegan (doc. no. 106-14 ("Finegan Decl.")) at 10-15; Settlement ¶
20   IV.B.1.) The Court finds the foregoing notice program adequate, provided that (a)
21   the website provides access to the complaint and amended complaint, all orders of
22   this Court relating to settlement approval, Plaintiffs' pending motion with all
23   supporting documents and exhibits, the Notice, and, at the time of filing with the
24   Court, any motion for attorney's fees and costs of Class Counsel and enhancement
25
26
27   2
           Page numbers are assigned by the Electronic Filing System. The long form
28   notice includes Appendices A through C (Release and Waiver of Claims, Claim
     Form and Exclusion Form).
                                             6
 1   payments to Plaintiffs, as well as any motion for final settlement approval with all
 2   supporting documents and exhibits; and (2) the telephone line allows putative Class
 3   members ultimately to reach a live person, or provide information on how to reach a
 4   live person, to answer questions. With these conditions, the proposed manner of
 5   distribution and form of the notice are approved. The notice satisfies due process
 6   requirements and requirements of Federal Rule of Civil Procedure 23(c)(2) and
 7   (e)(1), is the best notice practicable under the circumstances, and shall constitute due
 8   and sufficient notice to the Class.
 9          10.    No later than February 13, 2019, Class Counsel shall file a motion, if
10   any, for attorney's fees and costs of Class Counsel and enhancement payments to
11   Plaintiffs.
12          11.    No later than May 6, 2019, the Class members shall submit their claims
13   or requests for exclusion, if any, by following instructions in the long form notice.
14          12.    Any Class member who chooses to be excluded will not be entitled to
15   any monetary recovery under the Settlement, will not be bound by the Settlement,
16   and will have no right to object to the Settlement or appeal the judgment, if any.
17          13.    If the Settlement is ultimately approved, any Class members who did
18   not choose to be excluded shall be bound by the Settlement, as well as all
19   subsequent orders and judgment in this action. As provided in Paragraph 16 of the
20   long form notice (Ex. A hereto), they will release certain claims as fully stated in the
21   Release and Waiver of Claims ("Released Claims"). In addition, they shall be
22   preliminarily enjoined pending final approval of the Settlement from filing,
23   commencing, prosecuting, maintaining, intervening in, participating in, conducting,
24   or continuing litigation as class members, putative class members, or otherwise
25   against New Balance (or against any of its related parties or affiliates), and/or from
26   receiving any benefits from, any lawsuit, administrative, or regulatory proceeding or
27   order in any jurisdiction asserting any Released Claims.
28

                                                7
 1         14.    No later than May 13, 2019, Plaintiffs shall file their motion for final
 2   approval of the Settlement. In addition to the required and customary filings, the
 3   motion papers shall include (1) any communications received from any government
 4   official in response to notice under 28 U.S.C. § 1715; and (2) the Claim
 5   Administrator's affidavit regarding compliance with its duties under the Settlement
 6   and this Order. The Claim Administrator's affidavit must include a report as
 7   outlined in the Finegan Declaration at Paragraphs 16 through 26, as well as copies
 8   of the long form and summary notice, press release, and internet ads used in the
 9   Notice dissemination process, the number of putative Class members submitting
10   claims, objections or requests for exclusion (including any untimely or disputed
11   claims, objections and exclusion requests); the number of Class members to whom a
12   payment will be made; calculation on the estimated payment per pair of "Made in
13   USA" Shoes; and the estimated amount of the cy pres award, if any.
14         15.    The final approval hearing is set for June 10, 2019 at 10:30 a.m. in
15   Courtroom 5B of the United States District Court for the Southern District of
16   California, located at 221 West Broadway, San Diego, California 92101
17   ("Hearing"), to determine all necessary matters concerning the Settlement, including
18   whether to grant final certification to this action as a class action for settlement
19   purposes, whether to approve the proposed Settlement as fair, adequate, and
20   reasonable; and whether to grant the motion for attorney's fees and costs of Class
21   Counsel and for enhancement payments to Plaintiffs.
22         16.    Any member of the Class may appear at the Hearing in person or
23   through counsel of his or her own choosing and at own expense. Any member of
24   the Class who does not appear will be represented by Class Counsel.
25         17.    Any member of the Class may object to the Settlement ("Objectors").
26   Objectors may present evidence and/or file briefs, if any, relevant to the issues to be
27   determined by the Court. Objectors are encouraged no later than May 6, 2019 to
28   comply with the instructions in the long form notice (Ex. A hereto). Any interested

                                                 8
 1   party may file and serve a reply to objections, which shall not exceed ten (10) pages
 2   in length, no later than May 30, 2019. If a member of the Class intends to speak at
 3   the Hearing, he or she is encouraged no later than June 3, 2019 to submit to the
 4   Settlement Administrator and file with the Court a Notice of Intent to Appear.
 5         18.    This Order shall not be construed as an admission, concession, or
 6   declaration by or against New Balance of any fault, wrongdoing, breach, or liability.
 7   Nor shall the Order be construed or used as an admission, concession, or declaration
 8   by or against Plaintiffs or the other Class members that their claims lack merit or
 9   that the relief requested is inappropriate, improper, or unavailable, or as a waiver by
10   any party of any defenses or claims he, she, or it may have in this or any other action
11   or proceeding.
12         19.    Any motions for discovery filed by Class members pending final
13   approval of the Settlement shall be directed to Magistrate Judge Jill L. Burkhardt,
14   including any request by the parties to condition their response to a Confidentiality
15   Agreement attached as Exhibit 10 the Settlement.
16         20.    As of the date this Order is signed, all due dates associated with this
17   action are vacated, except for those related to the administration of the Settlement.
18         21.    If the Settlement does not become effective in accordance with its
19   terms, or is not finally approved, or is terminated, canceled or fails to become
20   effective for any reason, this Order may be vacated upon an appropriate motion filed
21   no later than seven calendar days after the triggering event.
22         22.    The Court reserves the right to adjourn or continue the date of the
23   Hearing and all dates provided for in the Settlement without further notice, and may
24   determine the matters on the briefs without a hearing.
25   //////
26
27
28

                                                9
 1         23.    The Court retains jurisdiction to consider any further applications
 2   related to the Settlement.
 3
 4         IT IS SO ORDERED.
 5
 6   Dated: January 24, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              10
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14   EXHIBIT A
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        11
 1
                             Dashnaw, et al. v. New Balance Athletics, Inc.
 2                United States District Court for the Southern District of California
                                    Case No. 3:17-cv-00159-L-JLB
 3
                          CLASS ACTION SETTLEMENT CLASS NOTICE
 4
              A Federal Court authorized this notice. This is not a solicitation from a lawyer.
 5
            If you purchased any of the New Balance “Made in USA” labeled shoes listed below
 6   in California from during the time period of December 27, 2012 through to [Month Day,
 7   Year], the proposed settlement of a class action lawsuit may affect your rights. Read this
 8   Notice carefully because it explains decisions and actions you must take now.

 9
        SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
10
      DO NOTHING                 You get no payment. You
11                               give up your rights.
12    SUBMIT A CLAIM FORM        This is the only way to get a  The Claim Form, which is attached
                                 payment.                       to this Notice, must be completed
13                                                              and submitted electronically or by
                                                                mail no later than [Month Day,
14                                                              Year].
      EXCLUDE YOURSELF           Exclude yourself from the      The Exclusion Form, which is
15                               settlement. You get no         attached to this Notice, must be
16                               payment under the              completed and submitted
                                 settlement. This is the only   electronically or by mail no later
17                               choice that will allows you to than [Month Day, Year].
                                 sue New Balance on your
18                               own about the claims
                                 discussed in this Notice.
19    OBJECT TO THE              You can write to the Court or Even if you object, you can submit
20    SETTLEMENT                 appear at the Hearing to       a Claim Form and get paid. An
                                 state about why you do not     objection may be in writing, filed
21                               disagree with the settlement with the Court, and mailed to the
                                 or any aspect part of the      Settlement Administrator. You are
22                               settlement it.                 encouraged to submit your objection
                                                                on or before [Month Day, Year].
23                                                              An objection may also be raised
24                                                              orally in person at the Fairness
                                                                Hearing.
25
26
27
28

                                                     12
 1                                         WHAT THIS NOTICE CONTAINS

 2
 3   PART I. WHY YOU HAVE RECEIVED THIS NOTICE ........................................ 15
 4        1. WHY DID I RECEIVE THIS NOTICE? .................................................... 15
 5        2. WHAT IS THIS LAWSUIT ABOUT AND WHY DID IT SETTLE? ....... 15
 6        3. AM I A MEMBER OF THE CLASS? ........................................................ 16
 7        4. I’M STILL NOT SURE IF I’M INCLUDED. ............................................. 17
 8   PART II. WHAT ARE MY OPTIONS? .......................................................................... 17
 9        5. WHAT DO I NEED TO DO NOW? ........................................................... 17
10        6. WHAT DO I GIVE UP IF I CHOOSE TO STAY IN THE CLASS?......... 17
11        7. WHAT IF I DO NOTHING? ....................................................................... 18
12   PART III. SETTLEMENT BENEFITS – WHAT YOU CAN GET ........................... 18
13        8. WHAT CAN I GET FROM THE SETTLEMENT? ................................... 18
14        9. HOW CAN I MAKE A CLAIM? ................................................................ 19
15        10.      WHAT IS THE CLAIM PROCESS? ....................................................... 19
16        11.      WHAT HAPPENS AFTER ALL CLAIMS ARE PROCESSED AND
17        THERE ARE FUNDS REMAINING? ............................................................... 20
18        12.      WHEN WILL I GET MY PAYMENT, IF ANY? ................................... 20
19   PART IV. THE LAWYERS REPRESENTING THE CLASS ...................................... 20
20        13.      DO I HAVE A LAWYER IN THIS CASE? ............................................ 21
21        14.      WILL THE LAWYERS AND CLASS REPRESENTATIVES IN THE
22        ACTION BE PAID? ........................................................................................... 21
23   PART V. EXCLUDING YOURSELF FROM THE SETTLEMENT ....................... 21
24        15.      HOW DO I GET OUT OF OR EXCLUDE MYSELF FROM THE
25        SETTLEMENT? ................................................................................................. 22
26        16.      IF I DON’T EXCLUDE MYSELF, CAN I SUE NEW BALANCE
27        LATER? .............................................................................................................. 22
28   PART VI. OBJECTING TO THE SETTLEMENT ....................................................... 23

                                                                13
 1       17.      HOW CAN I OBJECT TO THE PROPOSED SETTLEMENT? ............ 23
 2   PART VII. THE COURT’S FAIRNESS HEARING.................................................... 24
 3       18.      DO I HAVE TO COME TO THE HEARING? ....................................... 25
 4       19.      WHAT DO I HAVE TO DO TO SPEAK AT THE FAIRNESS
 5       HEARING? ......................................................................................................... 25
 6   PART VIII.         GETTING ADDITIONAL INFORMATION ..................................... 25
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              14
 1                PART I. WHY DID I YOU HAVE RECEIVED THIS NOTICE
 2          1.     WHY DID I RECEIVE THIS NOTICE?
 3          You received this Notice because you may be a Class Member and may be able to receive

 4   payment under this class action settlement. This Notice explains the basic terms of the settlement
     and your options and rights as a potential Class Member. The Amended Settlement Agreement,
 5
     and related documents, give greater detail regarding the terms of the settlement, and they can be
 6
     viewed at the settlement website www.shoesettlement.com Instructions for obtaining copies are
 7   found in Part VIII below.
 8
            2.      DESCRIPTION OF THIS LAWSUIT WHAT IS THIS LAWSUIT ABOUT AND WHY
 9
     DID IT SETTLE?
10          This is a class action titled The lawsuit, Sheila Dashnaw, et al. v. New Balance Athletics,
11   Inc., Case Number 3:17-cv-00159-L-JLB (S.D. Cal) (the “Action”). Plaintiffs Sheila Dashnaw,

12   William Meier, and Sheryl Jones ("Plaintiffs") allege that New Balance Athletics, Inc. ("New
     Balance") violated California consumer protection laws by advertising that some of its shoes
13
     are "Made in USA" when they are made from up to 30% non-domestic content. Plaintiffs also
14
     allege that New Balance charged a premium for such shoes. concerns claims that New Balance
15   violated certain California state laws in connection with the marketing and sale of “Made in USA”
16   Shoes during the time period of December 27, 2012 until [Month Day, Year]. The plaintiffs in the
17   Action, through their attorneys, thoroughly investigated the facts and law relating to the issues in

18   the Action, and claim that New Balance labeled certain shoes as “Made in the USA” when the
     domestic content did not meet the amounts required under California statutes for such a claim. In
19
     their complaint, Plaintiffs request monetary relief and changes to New Balance's business
20
     practices on their own behalf and on behalf of similarly situated persons. New Balance denies
21   any and all claims of wrongdoing.
22          The Court has not ruled on the merits of Plaintiffs' claims or New Balance's defenses.
23   and without admitting any fault, wrongdoing or liability, has decided to settle this Action. Both

24   sides the plaintiffs and New Balance believe that the settlement is a better result than continuing
     to litigate, fair, reasonable, and adequate and will provide substantial benefit to the Class. By
25
     settling, New Balance does not admit any wrongdoing.
26
            Because the parties decided to settle, the Court will not decide this Action. Instead, the
27   Court has determined on a preliminary basis that certification of a class action is appropriate
28   for purposes of settlement, and that the settlement is sufficient to warrant a notice to the Class.

                                                       15
 1   The Court must still make a final determination, subject to any objections from the Class

 2   Members, whether the settlement is fair, reasonable and adequate.
            The Court appointed Plaintiffs as Class Representatives, and Plaintiffs' attorneys Jason
 3
     H. Kim of Schneider Wallace Cottrell Konecky Wotkyns LLP and Aubry Wand of The Wand
 4
     Law Firm, P.C. as Class Counsel to represent Class Members for purposes of the settlement.
 5   Class Counsel can be reached at:
 6
      The Wand Law Firm, P.C.            Schneider Wallace Cottrell Konecky & Wotkyns LLP
 7    Aubry Wand                         Jason H. Kim
      400 Corporate Pointe, Suite 300    2000 Powell Street, Suite 1400
 8                                       Emeryville, CA 94608
      Culver City, CA 90230              Telephone: (415) 421-7100
 9    Telephone: (310) 590-4503
           Email: newbalancesettlement@gmail.com
10
            The local attorney for New Balance is Garrett K. Sakimae, Fish & Richardson P.C.,
11   12390 El Camino Real, San Diego, CA 92130; Telephone: (858) 678-5070.
12          The Court also appointed Heffler Claims Group as the Settlement Administrator for
13   purposes of the settlement. The Settlement Administrator can be reached at Heffler Claims

14   Group, Re: Dashnaw, et al. v. New Balance Athletics, Inc., P.O. Box 42220, Philadelphia, PA
     19101-2220, as well as by calling toll free (844) 271-4789 or visiting www.shoesettlement.com.
15
16          3.     AM I A MEMBER OF THE CLASS?
            The Class includes all persons who bought any of the “Made in USA” Shoes listed in the
17
     table below from New Balance and/or its Authorized Retailers in California from December 27,
18   2012 through [Month Day, Year].
19
20                             ELIGIBLE NEW BALANCE SHOE MODELS
21                                   601                     ML996
                                    M1140                    ML997
22                                  M1290                    MR1105
23                                  M1300                    MR993
                                    M1400                    MW812
24                                  M1540                     PM15
                                    M1700                     PM16
25
                                    M2040                    US574
26                                  M3040                    US576
                                    M498                     US990
27                                  M574                     US993
28                                  M585                     US998
                                    M587                     W1140
                                                   16
 1                               ELIGIBLE NEW BALANCE SHOE MODELS
 2                                    M770                       W1290
                                      M990                       W1400
 3
                                      M991                       W1540
 4                                    M995                       W3040
                                      M996                       W498
 5                                    M997                       W587
 6                                   M9975                       W990
                                      M998                       W998
 7                                   MK706                       WK706
                                     ML1300                      WR993
 8                                   ML1978                      WW812
 9
10          4.      IF I’M STILL NOT SURE IF I’M INCLUDED.
            If you are not sure if do not understand whether or not you are a Class Member, you can
11
     visit our web site, www.shoesettlement.com, call (844) 271-4789, or you can contact Class
12
     Counsel, listed in Paragraph 2 above on page 9.
13
                              PART II. WHAT ARE MY OPTIONS?
14
            5.      WHAT DO I NEED TO DO NOW?
15          First, you must decide whether you wish to remain in the Class or exclude yourself from
16   the Class. If you exclude yourself from the Class, you will not be eligible to receive compensation

17   under the settlement, or object to the settlement, but you will retain the right to sue New Balance
     on your own for the claims alleged in the Action. If you wish to exclude yourself from the Class,
18
     you must submit an Exclusion Form. For instructions, see Part VII below.
19
            Second, if you remain in the Class and wish to receive compensation under the
20
     settlement, you must submit a Claim Form in order to be eligible to receive payment under the
21   settlement. The benefits of the settlement are explained in Paragraph 8 below. If you disagree
22   with the settlement, yYou may also object to the settlement by filing a written objection with the

23   Court and/or request to appear and speak at the Court’s Fairness Hearing. You can submit a
     Claim Form even if you object to the Settlement. Instructions for submitting a Claim Form and
24
     objecting are found in Paragraphs 9 and 17 below.
25
            Details regarding these options are explained below.
26
            6.      WHAT DO I GIVE UP IF I CHOOSE TO STAY IN THE CLASS?
27          If you choose to stay remain in the Class, you will release certain claims you may have
28   against be deemed to give New Balance and the Released Parties, as summarized in Paragraph

                                                      17
 1   16 below and fully stated in the Release and Waiver of Claims set forth in Appendix A attached

 2   at hereto (see page 14 [page no.]). You will also be bound by all the Court orders actions and
     judgments issued in this Action entered. You will not be able to sue or otherwise proceed against
 3
     New Balance on any for certain claims related to this Action lawsuit.
 4
            7.      WHAT IF I DO NOTHING?
 5
            If you are a Class Member and do nothing, you will stay in the Class. You will give up
 6   certain rights as indicted in Paragraph 6 above, but you will not get any payment from the
 7   settlement. but will be bound by the settlement’s release and waiver of claims. You must
 8   complete and timely submit a Claim Form on or before the deadline, which is [Month Day, Year],

 9   in order to receive any be considered for payment under the settlement. Instructions for
     submitting a Claim Form are found in Paragraph 9 below.
10
            Unless you exclude yourself from the Class, if the settlement is approved all of the Court’s
11
     orders will apply to you and you won’t be able to start a lawsuit, continue with a lawsuit, or be
12   part of any other lawsuit against New Balance about the claims in this lawsuit, regardless of
13   whether you submit a Claim Form.
14              PART III. SETTLEMENT BENEFITS – WHAT YOU CAN GET
15          8.   WHAT CAN I GET FROM THE SETTLEMENT?
16          Monetary Compensation

17          The settlement will provide a fund of $750,000 that, subject to Court approval, will be
     used to pay (i) valid and approved Claims submitted by Class Members pursuant to the Claim
18
     Process; (ii) the costs and expenses associated with theis Nnotice and claims administration in an
19
     estimated amount of $200,000; and (iii) enhancement service award payments of up to $5,000 to
20   each of three named Pplaintiffs for their efforts and assistance in this Action on behalf of the
21   Class. The $750,000 fund will not be used to pay New Balance’s attorneys’ fees and costs or
22   Class Counsels’ attorneys’ fees and costs. If the foregoing payments are approved by the Court, it

23   is estimated that $535,000 will be available to pay satisfy the claims of Class Members.
            The maximum award amount per pair of qualified “Made in USA” shoes purchased is $10,
24
     with a maximum of up to five purchases per person (i.e., $50) and $100 per household. However,
25
     if the total value of all approved Claims submitted by Class Members exceeds the estimated
26   amount of $535,000, each eligible Class Member’s award will be reduced on a pro rata basis. In
27   other words, it could be that your award will be reduced by several dollars, depending on the
28   number of qualified claims submitted.

                                                      18
 1            Changes to Business Practices

 2            In addition to the foregoing monetary compensation, New Balance has agreed to make
     certain changes in their marketing and sale of “Made in USA” shoes to more accurately state
 3
     make the disclosures regarding the domestic content of its shoes more prominent, including but
 4
     not limited to, the following:
 5            (1) Going forward the hangtag that affixed to the “Made in USA” Shoes will no longer
 6                include the phrase “Made in the USA” on the front of the tag. On the back, in clear
                  readable font, the hangtag will include the following sentence, or words to similar
 7                effect, “New Balance ‘made’ is a premium collection that contains domestic value of
                  70% or greater” unless and until a change in either federal or California law obviates
 8                the need for such clarification
 9          (2) Going forward shoe boxes for the “Made in USA” Shoes will not include the phrase
10              “Made in the USA” on the outside top panel of the box. New Balance may indicate
                that the shoes are made in the United States on the side(s) of the shoe box if, on the end
11              and/or side of the shoe box, in clear readable font, it states the following sentence, or
                words to similar effect, “New Balance ‘made’ is a premium collection that contains
12              domestic value of 70% or greater” unless and until a change in either federal or
                California law obviates the need for such clarification.
13   Additional Please see the Settlement Agreement for further information about regarding all of the
14   changes to business practices New Balance must will implement under the settlement is included
15   in the Amended Settlement Agreement. Instructions for obtaining a copy are found in Part

16   VIII below.

17            9.     HOW CAN I MAKE A CLAIM?
              To receive a payment under the settlement, you must send in a Claim Form. A Claim
18
     Form and directions are attached as Appendix B to this Class Notice at (see page 17) [page no.].
19
     You may also obtain and print a Claim Form and other relevant documents by visiting at
20   www.shoesettlement.com. Please read the instructions and certification carefully, and fill out the
21   form completely and accurately. Claim Fforms can be submitted electronically at
22   www.shoesettlement.com or by mail to Heffler Claims Group, Re: Dashnaw, et al. v. New

23   Balance Athletics, Inc., P.O. Box 42220, Philadelphia, PA 19101-2220 no later than [Month Day,
     Year].
24
25            10.    WHAT IS THE CLAIM PROCESS?
              Heffler Claims Group, Tthe Class Action Settlement Administrator, will review each
26
     Claim Form. You may be asked to verify your purchase of “Made in USA” Shoes, by providing
27   receipt(s) or other documentation. Failure to If you do not respond to these a requests, it may
28   result in the denial of your Claim. You will have thirty-five (35) days from the date of the

                                                       19
 1   Settlement Administrator’s request to respond. If you submit a valid claim, you will receive

 2   payment in the form of a check.

 3          11.   WHEN WILL I GET MY PAYMENT, IF ANY?
            You will receive payment in the form of a check if you submit a Claim Form by no later
 4
     than [Month Day, Year] and the Claims Administrator determines that you have you have
 5
     submitted a qualified claim. The Court must give final approval to the proposed settlement
 6   before any payments can be made. The hearing to decide whether to finally approve the
 7   settlement is set for [Month Day, Year] (the "Hearing"). The payment of valid approved Claims
 8   will shall begin 14 business days after the settlement is final and approved and the judgment is

 9   final, including any relevant appeals that must be resolved in favor of the settlement (the “Final
     Settlement Date”). Resolving appeals, if any are filed, takes time, sometimes more than a year.
10
     Finally, there remains a possibility that this settlement may be terminated for other reasons, as
11
     explained in the Amended Settlement Agreement. Instructions for obtaining a copy are found
12   in Part VIII below. The payment process shall must be completed within 180 days of the Final
13   Settlement Date.
14          The Court will hold a Fairness Hearing on [Month Day, Year] at [TIME] to decide whether

15   or not to approve the proposed settlement. The Court must finally approve the proposed settlement
     before any payments can be made. The Court will grant final approval only if it finds that the
16
     proposed settlement is fair, reasonable, and adequate. In addition, the Court’s order may be subject
17
     to appeals, and resolving them takes time, sometimes more than a year. Finally, there remains a
18   possibility that this settlement may be terminated for other reasons.
19
            12.     WHAT HAPPENS AFTER ALL CLAIMS ARE PROCESSED AND IF THERE ARE
20
     FUNDS REMAINING?
21        If there are any funds remaining after all claims are processed, those funds will shall be
22   awarded cy pres and distributed in equal amounts in equal parts to Public Justice Foundation

23   and/or Consumer Federation of California, both of which are non-profit organizations for
     protection of consumer rights that seeks to protect the rights of consumers. Any such funds paid
24
     to Public Justice Foundation and/or Consumer Federation of California will be used by them only
25
     for the purposes of protecting consumers from false advertising. No remaining funds will be
26   returned to New Balance.
27
                   PART IV. THE LAWYERS REPRESENTING THE CLASS
28

                                                      20
 1           13.   DO I HAVE A LAWYER IN THIS CASE?
 2           The Court has appointed Class Counsel to represent Class Members for purposes of the

 3   settlement. Class Counsel is authorized to act on behalf of the Class Members with respect to
     the settlement. in this lawsuit. If you have any questions, you may contact Class Counsel at:
 4
 5    The Wand Law Firm, P.C.              Schneider Wallace Cottrell Konecky & Wotkyns LLP
      Aubry Wand                           Jason H. Kim
 6    400 Corporate Pointe, Suite 300      2000 Powell Street, Suite 1400
                                           Emeryville, CA 94608
 7    Culver City, CA 90230                Telephone: (415) 421-7100
      Telephone: (310) 590-4503
 8          Email: newbalancesettlement@gmail.com

 9   You have the right to retain and make an appearance through your own attorney lawyer to
     represent you in this Action case at your own expense, or represent yourself without an attorney.
10
     but you are not obligated to do so. If you do hire your own lawyer, you will have to pay his or her
11
     fees and expenses. You also have the right to represent yourself before the Court without a lawyer.
12   Any Class Member who does not enter an appearance through an attorney or on his or her own
13   behalf will automatically be represented by Class Counsel.
14           14.    HOW WILL THE LAWYERS AND CLASS REPRESENTATIVES IN THE ACTION BE
15   PAID?
16           Class Counsel have prosecuted this case on a completely contingent fee and have not been

17   paid anything to date for their services. No later [Month Day, Year], Class Counsel will file a
     motion for submit a request to the Court for payment of attorneys’ fees and costs not to exceed
18
     $650,000 and for enhancement payments service awards of up to $5,000 to each of the three
19
     Named Plaintiffs for their assistance in prosecuting this Action. Any attorney fees and costs and
20   enhancement payments approved by the Court will be paid by New Balance and will not reduce
21   the settlement relief available to Class Members. You have the right to review the motion before
22   you decide whether to exclude yourself from the Class or object to the settlement. Instructions

23   for obtaining a copy of the motion are found in Part VIII below. can view this request at the
     settlement website www.shoesettlement.com. Any fees and costs awarded by the Court will be
24
     paid by New Balance and will not reduce the settlement relief available to Class Members.
25
                PART V. EXCLUDING YOURSELF FROM THE SETTLEMENT
26
             If you don’t want a payment from this settlement, or but you want to keep your the right to
27   sue or continue to sue New Balance on your own about the legal claims issues in this Action case,
28   then you must exclude yourself from or “opt out” of the Class. Excluding yourself is telling the

                                                     21
 1   Court that you don’t want to be a part of the Class. If you exclude yourself, you will not be able

 2   have no basis to object to the settlement or appear at the Fairness Hearing because it no longer
     affects you.
 3
 4           15.     HOW DO I GET OUT OF OR EXCLUDE MYSELF FROM THE SETTLEMENT

 5   CLASS?
           If you want to be excluded from the Class, you must submit an Exclusion Form to the
 6
     Class Action Settlement Administrator. An Exclusion Form is attached to this Class Notice as
 7   Appendix C (see at page 21 [page no.]). Exclusion Forms can also be found at
 8   www.shoesettlement.com. Exclusion Forms can be submitted electronically online at
 9   www.shoesettlement.com or by mail to Heffler Claims Group, Re: Dashnaw, et al. v. New

10   Balance Athletics, Inc., P.O. Box 42220, Philadelphia, PA 19101-2220. Exclusion Forms must be
     submitted by no later than [MONTH DAY, YEAR]. However, Iif your Exclusion Form request
11
     for exclusion is late or deficient, it will not be effective to exclude you will still be a part of the
12
     Class, you will be bound by the settlement and all other orders and judgments in this lawsuit, and
13   you will not be able to participate in any other lawsuits based on the claims in this Action case.
14
             16.     IF I DON’T EXCLUDE MYSELF, CAN I SUE NEW BALANCE LATER?
15           If you exclude yourself, you can sue New Balance for any claims you may have against
16   it.

17           No. If you do not exclude yourself, your right to sue New Balance later will be limited.
     Upon final approval of If the Court approves the proposed settlement and you do not exclude
18
     yourself form the Class, you will release (give up) the Released Claims as fully stated in
19
     Appendix A attached at page [page no.]. In summary, Released Claims are all claims that have
20   been or could have been asserted in this lawsuit Action and any claim based on the identical
21   factual predicate as this Action, i.e., relating to your “Made in USA” Shoes statement on the
22   shoes listed Paragraph 3 above. In addition, aAs part of this settlement, all Class Members

23   and/or their representatives who do not timely exclude themselves from the Class are hereby
     preliminarily barred and enjoined pending final approval of the settlement from filing,
24
     commencing, prosecuting, maintaining, intervening in, participating in, conducting, or continuing
25
     litigation as class members, putative class members, or otherwise against New Balance (or against
26   any of its related parties or affiliates), and/or from receiving any benefits from, any lawsuit,
27   administrative, or regulatory proceeding or order in any jurisdiction asserting any Released Claims
28   as stated in Appendix A below.

                                                        22
 1             Upon final approval of the settlement, Plaintiffs and New Balance will ask the Court to

 2   enter a permanent ruling forbidding all Class Members and/or their representatives and/or
     personnel from engaging in the activities described above. All Class Members will be bound by
 3
     this order.
 4
                           PART VI. OBJECTING TO THE SETTLEMENT
 5
               If you exclude yourself, you have no right to object to the settlement.
 6             If you do not exclude yourself, and you are dissatisfied with the settlement or any part of
 7   it, yYou have the right to object tell the Court that you do not agree with the settlement or any or
 8   all of its terms. Objecting is a way of telling the Court that you don’t like something about the

 9   settlement. Even if you object, if you submitted a valid claim, you will still receive compensation
     under the settlement. In other words, you can object to the settlement and submit a Claim
10
     Form. You can only object if you stay in the Class. If you object to the settlement, you still remain
11
     a member of the Class and you will still be eligible to submit a Claim Form. In addition, yYou
12   will also be bound by any the orders and judgment subsequent rulings in this Action case and you
13   will give up the Released Claims as summarized in Paragraph 16 above not be able to file or
14   participate in any other lawsuit or proceeding based upon or relating to the claims alleged in the

15   Action.

16             17.   HOW CAN I OBJECT TO THE PROPOSED SETTLEMENT?
               Any Class Member may appear at the Hearing and object to the settlement
17
     ("Objectors"). Objectors may choose to present evidence and/or file briefs relevant to the issues
18
     to be heard and determined by the Court. Objectors are encouraged to submit any briefs and/or
19   supporting evidence to the Settlement Administrator electronically at www.shoesettlement.com
20   or by mail to Heffler Claims Group, Re: Dashnaw, et al. v. New Balance Athletics, Inc., P.O.
21   Box 42220, Philadelphia, PA 19101-2220 no later than [Month Day, Year], and file them with

22   the Clerk of the Court at United States District Court for the Southern District of California,
     333 West Broadway, Suite 420, San Diego, California 92101.
23
               If you file a written objection, it should state: (1) your full legal name, address, and
24
     telephone number; (2) the words “Notice of Objection:” (3) proof of purchase of “Made in
25   USA” Shoes as specified in the Claim Form, Option B, see Appendix B, attached at page [page
26   no.]; (4) the arguments supporting the objection in clear and concise terms; (5) any witness(es)
27   you intend to call to testify at the Hearing; (6) your signature; and (7) attach true and correct

28   copies of any exhibit(s) you intend to offer at the Hearing. You must reference the case name


                                                        23
 1   Dashnaw et al. v. New Balance Athletics, Inc., and number 17cv159-L-JLB. Any interested

 2   party may file a reply to objections no later than [MONTH, DAY, YEAR].
            To object, you must provide a written statement saying you object to Sheila Dashnaw, et
 3
     al. v. New Balance Athletics, Inc., Case Number 3:17-cv-00159-L-JLB (S.D. Cal.). Your written
 4
     objection must also include:
 5                  (1) your name;
 6                  (2) your address;
 7                  (3) your telephone number;

 8                  (4) proof of purchase of “Made in USA” Shoes, such as a cash register receipt, a
                    credit card receipt, or a credit card statement that sufficiently indicates the purchase
 9
                    of the “Made in USA” Shoes;
10
                    (5) a written statement of your objection(s), including any legal support and/or
11                  supporting evidence you wish to introduce;
12                  (6) a statement of whether you intend to appear at the Fairness Hearing;
13                  (7) your signature; and

14                  (8) the case name and case number: Sheila Dashnaw, et al. v. New Balance
                    Athletics, Inc., Case Number 3:17-cv-00159-L-JLB (S.D. Cal.)
15
            Your written objection must be filed with the Court and a copy must be sent to the Claims
16
     Administrator at www.shoesettlement.com or by mail to Dashnaw, et al. v. New Balance Athletics,
17   Inc., PO Box 42220, Philadelphia, PA 19101-2220.
18          In order to facilitate consideration by the Court, you are encouraged to submit your
19   objection by no later than [Month Day, Year].

20          If you file an objection, but the Court approves the settlement as proposed, you can still
     complete a Claim Form to be eligible for payment under the settlement. In other words, you can
21
     simultaneously object to the settlement and submit a Claim Form.
22
             PART VII. THE COURT’S FAIRNESS FINAL APPROVAL HEARING
23
            On [Month Day, Year], at [TIME], the Court will hold a Fairness Hearing at the United
24   States District Court for the Southern District of California, before the Honorable M. James
25   Lorenz, in Courtroom 5B, Edward J. Schwartz U.S. Courthouse, 221 West Broadway, San Diego,
26   California 92101. At the Hhearing, the Court will consider all necessary matters concerning the

27   proposed settlement, including whether to grant final certification to this Action as a class action
     the Class for settlement purposes, whether to approve the proposed settlement as fair, reasonable,
28
     and adequate, and whether to grant the motion for attorney's fees and costs of Class Counsel
                                                      24
 1   and for enhancement payments to the Plaintiffs will make a final ruling on all related settlement

 2   issues. The Court will also decide whether to award attorneys’ fees and costs, as well as Class
     Representative awards to the named plaintiffs.
 3
 4          18.    DO I HAVE TO COME TO THE HEARING?
            No. Class Counsel will appear on behalf of all Class Members to answer any questions
 5
     the Court may have at the Fairness Hearing. But you are welcome to attend in person or through
 6   your own attorney come at your own expense. Please note that the Court may has the right to
 7   change the date and/or time of the Fairness Hearing and/or the matter may be submitted on the
 8   briefs without further notice. If you are planning to attend the hearing, you should confirm the

 9   date and time before going to the Court.

10          19.     WHAT DO I HAVE TO DO TO SPEAK AT THE FAIRNESS HEARING?
            If you are a member of the Class, and you (or your attorney) want to appear and speak at
11
     the Fairness Hearing, you (or your attorney) are encouraged to file a Notice of Intention to Appear
12
     at the Fairness Hearing with the Clerk of the Court at the address listed in Paragraph 17 above,
13   and deliver it to the Settlement Administrator that Notice to Heffler Claims Group at the address
14   listed in Paragraph 2 above, by no later than [Month Day, Year].
15          If you file an objection and/or orally object at the Fairness Hearing, you can still complete

16   a Claim Form to be eligible for payment under the settlement, subject to the terms and conditions
     discussed in this Notice and in the Settlement Agreement.
17
18                  PART VIII. GETTING ADDITIONAL INFORMATION
            This Notice and the accompanying documents summarizes the proposed settlement and
19
     does not cover all of its terms. More details are contained in the Settlement Agreement. The full
20   Settlement Agreement is on file with the Clerk of the Court. For a more detailed statement of the
21   matters involved in this case, you may review the complaint and the other papers and Court orders
22   on file in the Clerk’s office at any time. The Amended Settlement Agreement and all documents

23   filed in this Action are available for review by visiting the office of the Clerk of Court for the
     United States District Court for the Southern District of California at 333 West Broadway, Suite
24
     420, San Diego, California 92101 during normal business hours, Monday through Friday, 7:00
25
     a.m. to 6:00 p.m. PST, or accessing the files through the Court's Public Access to Court
26   Electronic Records (PACER) system at https://pacer.login.uscourts.gov/csologin/login.jsf. You
27   can also visit www.shoesettlement.com, or contact call the Settlement Administrator at (844) 271-
28   4789, or contact Class Counsel (listed on page 9[page no.]) to view the Settlement Agreement and

                                                      25
 1   obtain additional information about the settlement. Their contact information is found in

 2   Paragraph 2 above.

 3
     PLEASE DO NOT CALL THE COURT OR THE CLERK OF THE COURT
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    26
 1                                                APPENDIX A

 2                                        Release aAnd Waiver of Claims

 3   1. The Parties agree to the following release and waiver, which shall take effect upon entry of the

 4      Final Order and Final Judgment.

 5   2. “Released Parties” means New Balance, its past, present, and future parents entities (including but

 6      not limited to New Balance, Inc., and any intermediary and/or ultimate parents entities), officers,

 7      directors, employees, stockholders, agents, attorneys, administrators, successors, suppliers,

 8      distributors, reorganized successors, spin-offs, assigns, holding companies, related companies,

 9      subsidiaries, affiliates, joint-ventures, partners, members, divisions, predecessors, and Authorized

10      Retailers of “Made in USA” Shoes for resale.

11   3. In consideration of the Settlement benefits described in this Agreement, Plaintiffs and the other

12      members of the Class, on behalf of themselves, their heirs, guardians, assigns, executors,

13      administrators, predecessors, and/or successors, will fully, finally and forever release, relinquish,

14      acquit, and discharge the Released Parties from – and shall not now or hereafter institute, maintain

15      or assert on their own behalf, on behalf of the Class, or on behalf of any other person or entity –

16      the claims asserted in either the initial or the first amended class action complaint filed any of

17      the Complaints in this Aaction and/or any claim based on the same identical factual predicate as

18      any of the claims asserted in any of the Complaints in this Aaction. For the avoidance of doubt,

19      the Parties intend this class release to extend to the furthest extent allowed by Hesse v. Sprint

20      Corporation, 598 F.3d 581 (9th Cir. 2010). Released Claims do not include any claims that cannot

21      be released as a matter of law.

22   4. Plaintiffs represent and warrant that they are the sole and exclusive owners of all claims that

23      they personally are releasing under this Agreement. Plaintiffs further acknowledge that they have

24      not assigned, pledged, or in any manner whatsoever, sold, transferred, assigned or encumbered

25      any right, title, interest or claim arising out of or in any way whatsoever pertaining to the Action,

26      including without limitation, any claim for benefits, proceeds or value under the Action, and that

27      Plaintiffs are not aware of anyone other than themselves claiming any interest, in whole or in

28      part, in the Action or in any benefits, proceeds or values under the Action. Class Members


                                                     27
 1      submitting a Claim Form shall represent and warrant therein that they are the sole and exclusive
 2      owners of all claims that they personally are releasing under the Settlement and that they have
 3      not assigned, pledged, or in any manner whatsoever, sold, transferred, assigned or encumbered
 4      any right, title, interest or claim arising out of or in any way whatsoever pertaining to the Action,
 5      including without limitation, any claim for benefits, proceeds or value under the Action, and that
 6      such Class Member(s) are not aware of anyone other than themselves claiming any interest, in
 7      whole or in part, in the Action or in any benefits, proceeds or values under the Action.
 8   5. Without in any way limiting its scope, and, except to the extent otherwise specified in the
 9      Agreement, this Release covers by example and without limitation, any and all claims for
10      attorneys' fees, costs, expert fees, or consultant fees, interest, or litigation fees, costs or any other
11      fees, costs, and/or disbursements incurred by Plaintiffs’ Counsel, or by Plaintiffs or the Class
12      Members.
13   6. In addition to the Released Claims, the Named Plaintiffs only agree to a general release, which
14      includes a release of any unknown claims that they did not know or suspect to exist in their favor
15      at the time of the general release, which, if known, might have affected their Settlement with, and
16      general release of, the Released Parties. With respect to the general release, the Named Plaintiffs
17      only stipulate and agree that, upon the execution of this Agreement, and by operation of the Final
18      Judgment, they shall be deemed to have expressly waived and relinquished, to the fullest extent
19      permitted by law, the provisions, rights and benefits of Section 1542 of the Civil Code of the State
20      of California, which provides that:
21           “a general release does not extend to claims which the creditor does not know or
             suspect to exist in his or her favor at the time of executing the release, which if
22           known by him or her must have materially affected his or her settlement with the
23           debtor.”
        Named Plaintiffs only hereby agree that the provisions of all such principles of law or similar
24      federal or state laws, rights, rules, or legal principles are hereby knowingly and voluntarily waived,
25      relinquished and released.
26   7. Nothing in this Release shall preclude any action to enforce the terms of the Agreement, including
27      participation in any of the processes detailed therein.
28

                                                      28
 1   8. Plaintiffs and Defendant hereby agree and acknowledge that the provisions of this Release together
 2      constitute an essential and material term of the Agreement and shall be included in any Final Order
 3      and Final Judgment entered by the Court.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    29
 1                                              APPENDIX B

 2                              Dashnaw, et al. v. New Balance Athletics, Inc.
                     United States District Court for the Southern District of California
 3                                     Case No. 3:17-cv-00159-L-JLB
 4
                                               CLAIM FORM
 5
     Use this Claim Form if you bought at least one pair of eligible New Balance “Made in USA” shoes
 6   in California between from December 27, 2012 to and [Month Day, Year]. The eligible New
 7   Balance shoes are listed at the end of this form below. Please refer to this list before filling out
     this form.
 8
     All Claim Forms must be submitted electronically at www.shoesettlement.com or by mail to
 9   Dashnaw, et al. v. New Balance Athletics, Inc., P.O. Box 42220, Philadelphia, PA 19101-2220,
     by no later than [Month Day, Year].
10
11   Submit this Claim Form to the Settlement Administrator online at www.shoesettlement.com or by first
     class U.S. mail to the address below no later than [month day, year].
12
                                          Heffler Claims Group
13                               Re: Dashnaw v. New Balance Athletics, Inc.
                                              P.O. Box 42220
14
                                        Philadelphia, PA 19101-220
15
16   Payment amounts to eligible Class Members may will vary depending upon the number of
     Claim Forms and amounts claimed by al l Class Members and other adjustments and deductions
17
     as specified in the proposed sSettlement Agreement. The maximum award amount per pair of
18   “Made in USA” shoes purchased—up to five (5) purchases per person—is $10. If your claim is
     approved, the Claim Amount it will be paid by check.
19
                            CLAIM INFORMATION
20       CLASS MEMBER INFORMATION
21
         Name:
22
         Mailing
23       Address:
                          Number and Street
24
                                                                              Zip
25       City:                                State:                          Code:
         Telephone
26       Number:                                       E-Mail Address:
27
     Option A: If you only purchased one pair of “Made in USA” shoes from between December 27,
28   2012 and to [Month Day, Year], select Option A. If you select Option A, you are not initially
     required to submit proof of purchase.
                                                       30
 1
     Option B: If you purchased more than one pair of “Made in USA” shoes from between December
 2   27, 2012 and to [Month Day, Year], you may submit a claim for up to five (5) pairs. If you want
     to submit a claim for more than one pair, select Option B. If you select Option B, you are required
 3   to a submit proofs of purchase.
 4                              You must select either Option A or Option B
 5   [ ] Option A: Submit your claim without proof of purchase and receive up to $10.
 6
                                          Option A:
 7                     PURCHASE INFORMATION – NEW BALANCE SHOES
          Eligible New Balance        Location Purchased         Date of Purchase
 8             Shoe Model          (store/website), City, State     mm/dd/yyyy
 9                                                              __ __ / __ __ / __ __
                                                                                      __ __
10
11   [ ] Option B: Submit your claim by completing the purchase information below on the next page
     and include a valid proof of purchase for each eligible New Balance Shoe model, up to a total of 5
12
     pairs. Please include one of the following for each:
13               a receipt,
                 photograph of the eligible New Balance Shoes,
14               a photocopy of the purchase order onr your credit card statement.
15          If you do not include proof of purchase your claim may be deemed invalid at the discretion
16          of the Settlement Administrator.

17                                     Option B:
                      PURCHASE INFORMATION – NEW BALANCE SHOES
18
         Eligible New                                             Date of Purchase
                          Quantity     Location Purchased
19       Balance Shoe                                                mm/dd/yyyy
                         Purchased  (store/website), City, State
            Models
20                                                               __ __ / __ __ / __ __
21                                                                                    __ __

22                                                                             __ __ / __ __ / __ __
                                                                                      __ __
23
                                                                               __ __ / __ __ / __ __
24
                                                                                      __ __
25                                                                             __ __ / __ __ / __ __
26                                                                                    __ __
27                                                                             __ __ / __ __ / __ __
28                                                                                    __ __

                                                     31
 1
     Please note: The Class Action Settlement Administrator may, at its discretion, request proof
 2   of purchase to validate your claim even if you choose Option A. The Class Action Settlement
     Administrator may also request additional proof of purchase if you choose Option B. If
 3   requested, you must provide proof of purchase within 35 days of such a request or your claim
 4   will could be reduced or denied and you may not appeal the reduction or denial.

 5                                       AFFIRMATION
            I declare or affirm, under penalty of perjury, that the information in this Cclaim
 6   Fform is true and correct to the best of my knowledge and that I purchased the
     applicable product(s) claimed above between December 27, 2012 and [Month Day,
 7   Year]. I understand that the decision of the Class Action Settlement Administrator is
 8   final and binding. I understand that my Cclaim Fform may be subject to audit,
     verification, and Court review.
 9   Signature:                                    Date:

10
11              Questions? Visit www.shoesettlement.com or call (844) 271-4789.
12
13                              ELIGIBLE NEW BALANCE SHOE MODELS
14                                    601                    ML996
                                    M1140                    ML997
15                                  M1290                    MR1105
16                                  M1300                    MR993
                                    M1400                    MW812
17                                  M1540                     PM15
                                    M1700                     PM16
18
                                    M2040                    US574
19                                  M3040                    US576
                                     M498                    US990
20                                   M574                    US993
21                                   M585                    US998
                                     M587                    W1140
22                                   M770                    W1290
                                     M990                    W1400
23                                   M991                    W1540
24                                   M995                    W3040
                                     M996                     W498
25                                   M997                     W587
                                    M9975                     W990
26
                                     M998                     W998
27                                  MK706                    WK706
                                    ML1300                   WR993
28                                  ML1978                   WW812

                                                   32
 1                                                APPENDIX C

 2
                                 Dashnaw, et al. v. New Balance Athletics, Inc.
 3                    United States District Court for the Southern District of California
 4                                      Case No. 3:17-cv-00159-L-JLB

 5                                            EXCLUSION FORM

 6
            If you do not want to participate in the proposed settlement, you must sign and fill out this form
 7
     accurately and in its entirety, and you must submit it this form to the Settlement Claims Administrator
 8
     online at www.shoesettlement.com or mail this form by first class U.S. mail to the address below. This
 9
10   Exclusion Form must be submitted by no later than [month day, year].

11
                                             Heffler Claims Group
12                                 Re: Dashnaw v. New Balance Athletics, Inc.
                                                P.O. Box 42220
13                                        Philadelphia, PA 19101-220
14
            IT IS MY DECISION TO BE EXCLUDED FROM THE CLASS AND NOT TO
15          RECEIVE ANY MONEY UNDER THE PROPOSED SETTLEMENT.
16          I confirm that I purchased one or more of the “Made in USA” Shoes listed in the table below
17   from New Balance and/or its authorized retailers between during the time period of December 27, 2012
18   and until [MONTH DAY, YEAR]. I confirm that I have received notice of the proposed settlement in
     this action. I have decided to be excluded from the Class. , and I understand that by submitting this
19
     Exclusion Form, I will be forever barred from ineligible to receiveing any money under the proposed
20
     sSettlement, and will not be bound by the proposed sSettlement.
21
22                                 ELIGIBLE NEW BALANCE SHOE MODELS
23                                       601                      ML996
                                        M1140                     ML997
24                                      M1290                     MR1105
25                                      M1300                     MR993
                                        M1400                     MW812
26                                      M1540                      PM15
                                        M1700                      PM16
27                                      M2040                     US574
28                                      M3040                     US576
                                        M498                      US990
                                                        33
 1                        ELIGIBLE NEW BALANCE SHOE MODELS
 2                            M574                   US993
                              M585                   US998
 3
                              M587                   W1140
 4                            M770                   W1290
                              M990                   W1400
 5                            M991                   W1540
 6                            M995                   W3040
                              M996                   W498
 7                            M997                   W587
                             M9975                   W990
 8                            M998                   W998
 9                           MK706                   WK706
                             ML1300                  WR993
10                           ML1978                  WW812
11
12
13
     DATED:
14                                     (Signature)

15
     (Address)
16
                                       (Type or Print Name)
17   (City, State, Zip)
18
19
20
21
22
23
24
25
26
27
28

                                        34
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14   EXHIBIT B
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        35
 1                               Dashnaw, et al. v. New Balance Athletics, Inc.
                      United States District Court for the Southern District of California
 2                                      Case No. 3:17-cv-00159-L-JLB
 3                          SUMMARY CLASS ACTION SETTLEMENT NOTICE
 4
 5               A Federal Court authorized this notice. This is not a solicitation from a lawyer.

 6
            If you purchased New Balance “Made in USA” labeled shoes, your rights may be affected
 7
     by a proposed class action settlement may affect your rights. Read this notice carefully because it
 8
     explains decisions and actions you must take now.
 9
     ARE YOU AFFECTED?
10
     You may be a cClass mMember if you purchased at least one pair of eligible New Balance shoe models
11
     labeled as “Made in USA” from December 27, 2012 until through [MONTH DAY, YEAR]. A list of
12   eligible shoe models can be found at www.shoesettlement.com.
13
14   A list of eligible shoe models can be found at www.shoesettlement.com.

15   WHAT IS THIS CASE ABOUT?
16   Thise lawsuit claims that New Balance violated certain state consumer protection laws regarding the in
17   the marketing, labeling, and sale of its “Made in USA” Shoes. New Balance denies it did anything

18   wrong. The Ccourt did not decide which side was right. Instead, the parties have decided to settle.

19   WHAT DOES THIS SETTLEMENT PROVIDE?

20   Monetary Compensation
21   The settlement will provide a fund of $750,000 that, subject to Ccourt approval, will be used to pay (i)
22   valid and approved Cclaims submitted by Cclass Mmembers pursuant to the Claim Process; (ii) the costs
23   and expenses associated with thise Nnotice and claims administration in an estimated amount of
     $200,000; and (iii) enhancement service award payments of up to $5,000 to each of three named
24
     plaintiffs for their efforts and assistance in this Action lawsuit on behalf of the Cclass. If these
25
     foregoing payments are approved by the Ccourt, it is estimated that $535,000 will be available to satisfy
26
     the claims of Cclass Mmembers. The maximum pPayments to each Cclass Mmember is could be up to
27   $10 for each pair of qualifying “Made in USA” Sshoes purchased, with a maximum of $50 per person
28

                                                          36
 1   and $100 per household., but tThe amount may decrease pro rata, if the total number of valid claims

 2   exceeds $535,000 depending upon the number of claims submitted by all Class Members.

 3   Changes to Business Practices

 4   Under the settlement, New Balance is also agreeing to must change the way it labels engage in certain

 5   notice practices relating to its shoes labeled as “Made in USA.”

 6   HOW DO YOU ASK FOR A PAYMENT?

 7   To get money a payment under the settlement, eligible Class Members you must submit a claim form
 8   that includes information about your their purchase of qualifying “Made in USA” Sshoes. This is called

 9   a Claim Form. Claim Fforms can be found at www.shoesettlement.com.

10   Claim Fforms must be submitted to Heffler Claims Group, the Claims Administrator, by no later than
     [MONTH DAY, YEAR] . Claim Forms can be submitted online at www.shoesettlement.com or by mail
11
     to Heffler Claims Group, Re: Dashnaw, et al. v. New Balance Athletics, Inc., P.O. Box 42220,
12
     Philadelphia, PA 19101-2220.
13
     WHAT ARE YOUR OPTIONS?
14
     If you purchased a qualifying pair of shoes are a Class Member, you may (1) do nothing; (2) send in
15
     your claim; (3) exclude yourself; (3) send in a Claim Form and/or (4) object to the settlement.
16
     If you do nothing, you will not be eligible to receive any payment from compensation under the
17
     settlement, however, but you will be bound by the settlement’s release and waiver of claims
18
     summarized below in the paragraph titled "What Do You Give up If You Stay in the Class?"
19
     If you want to receive a payment from the settlement, you must send in your claim as instructed
20
     above. You will be bound by the settlement’s release and waiver of claims summarized below in the
21   paragraph titled "What Do You Give up If You Stay in the Class?"
22   If you don’t want to be bound by the settlement, you must submit a form that states you want to be
23   excluded from this class action lawsuit the settlement. This is called an Exclusion Form. If you exclude
24   yourself, you will not can’t get a payment from the settlement, but you will preserve all the rights to sue

25   New Balance on your own for these claims.

26   Exclusion Fforms can be found at www.shoesettlement.com. They Exclusion Forms must be submitted

27   by no later than [MONTH DAY, YEAR]. Exclusion Forms can be submitted online at
     www.shoesettlement.com or by mail to Heffler Claims Group, Re: Dashnaw, et al. v. New Balance
28
     Athletics, Inc., P.O. Box 42220, Philadelphia, PA 19101-2220.
                                                         37
 1   If you do not exclude yourself, you may object to the settlement or any part of it. Even if you object,

 2   you can still receive payment from the settlement, if you timely submit your claim. If you wish to
     object, you should file your objection with the court and submit it online at www.shoesettlement.com
 3
     or by mail to Heffler Claims Group, Re: Dashnaw, et al. v. New Balance Athletics, Inc., P.O. Box
 4
     42220, Philadelphia, PA 19101-2220 no later than [MONTH, DAY, YEAR]. For instructions about
 5   how to object, refer to the section below titled "How Can You Get More Information?"
 6
     WHAT DO YOU GIVE UP IF YOU STAY IN THE CLASS?
 7
     If you stay in the Class, you may submit a Claim Form and/or object to the settlement. Objections must
 8   be filed with the Court and they must also be submitted to the Claims Administrator at
 9   www.shoesettlement.com or by mail to Dashnaw, et al. v. New Balance Athletics, Inc., PO Box 42220,
10   Philadelphia, PA 19101-2220.

11   If you do not exclude yourself remain a Class Member by doing nothing, submitting a Cclaim Form, or
12   objecting to the Ssettlement, you will give up your right to sue New Balance on your own for any

13   claims based on the qualifying shoe purchases. be agreeing to the following release as to New
     Balance Athletics, Inc. and its past, present and future parents (including but not limited to New
14
     Balance, Inc., and any intermediary and/or ultimate parents), or against any of and its related parties or
15
     affiliates:
16
             In consideration of the Settlement benefits described in this Agreement, Plaintiffs and the
17
             other members of the Class, on behalf of themselves, their heirs, guardians, assigns,
18           executors, administrators, predecessors, and/or successors, will fully, finally and forever
19           release, relinquish, acquit, and discharge the Released Parties from – and shall not now or
20           hereafter institute, maintain or assert on their own behalf, on behalf of the Class, or on     behalf

21   of any other person or entity – the claims asserted in any of the Complaints in this          action and/or
     any claim based on the same factual predicate as any of the claims asserted            in any of the
22
     Complaints in this action.
23
     The complete Release and Waiver of Claims provision is included in the Amended Settlement
24
     Agreement. For instructions to access it, refer to the section below, titled "How Can You Get More
25
     Information?"
26
     LEGAL REPRESENTATION
27
28

                                                          38
 1   The court has appointed Jason H. Kim of Schneider Wallace Cottrell Konecky Wotkyns LLP and

 2   Aubry Wand of The Wand Law Firm, P.C. to represent the class for purposes of the settlement. You
     have the right to retain your own attorney to represent you in this lawsuit at your own expense, or
 3
     represent yourself without an attorney. Any class member who does not enter an appearance through
 4
     an attorney or on his or her own behalf will automatically be represented by class counsel.
 5
     THE COURT WILL HOLD A HEARING in this case on [MONTH DAY, YEAR] at [TIME] in the
 6
     Edward J. Schwartz Federal Courthouse, United States District Court for the Southern District of
 7   California, before the Honorable M. James Lorenz, in Courtroom 5B, Edward J. Schwartz U.S.
 8   Courthouse, located at 221 West Broadway, San Diego, California 92101., to The court will consider
 9   certification of this lawsuit as a class action for settlement purposes, whether to approve the proposed

10   settlement as fair, reasonable, and adequate, and whether to grant the motion for attorney's fees and
     costs final approval of the settlement, payment of attorneys’ fees and expenses of up to $650,000 to
11
     lawyers Cclass clounsel, and enhancement payments of up to $5,000 for to each of the three named
12
     plaintiffs for their assistance in this lawsuit on behalf of the class. The motion(s) by Class Counsel for
13   attorneys' those fees and, costs and enhancement payments service awards will be available for review
14   before you decide whether to exclude yourself or object on the Settlement website after they are filed.
15   For instructions how to access it, refer to the section below, titled "How Can You Get More

16   Information?" The Court has appointed Jason H. Kim of Schneider Wallace Cottrell Konecky Wotkyns
     LLP and Aubry Wand of The Wand Law Firm, P.C. to represent the Class. You may appear at the
17
     hearing, but you don’t have to. If you do not appear, you will be represented by class counsel.
18
     The court may change the date and/or time of the hearing and/or the matter may be submitted on the
19
     briefs without further notice. If you are planning to attend, you should confirm the date and time in
20
     advance.
21
     HOW CAN YOU GET MORE INFORMATION?
22
     For more information, and to obtain copies of the full-length notice of the class action settlement, the
23
     Amended Settlement Agreement and other documents filed in this lawsuit, you can visit the settlement
24   website www.shoesettlement.com, call toll free (844) 271-4789, write to Heffler Claims Group, Re:
25   Dashnaw, et al. v. New Balance Athletics, Inc., P.O. Box 42220, Philadelphia, PA 19101-2220, or
26   contact the Cclass Ccounsel at the information listed on the settlement website.

27
28

                                                        39
